Citation Nr: 0204250	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

The propriety of the assignment of an initial 10 percent 
disability evaluation for post traumatic stress disorder 
(PTSD) to include a rating in excess of 50 percent from June 
16, 1999.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967 
and from September 1990 to May 1991 with 18 years, 6 months, 
and 5 days of service in the Reserve.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO).  By decision of the Board in June 1997, 
service connection for a psychiatric disorder, to include 
schizoaffective disorder and depression, other than PTSD was 
denied and entitlement to service connection for PTSD was 
remanded for further development.  By rating action in May 
1999, service connection for PTSD was granted and a 10 
percent evaluation was assigned, effective from August 10, 
1994, the date the claim for service connection for PTSD was 
considered to be filed.  The veteran appealed the rating 
assigned giving rise to this appeal.  This case was remanded 
in February 2001 for further development and to provide a 
current VA examination for the veteran.  Thereafter, by 
rating decision in November 2001, the RO increased the 
evaluation for the veteran's service connected PTSD to 50 
percent, effective from June 16, 1999, the date of a VA 
treatment record showing increased symptoms.  The veteran 
continued his appeal of the ratings assigned.  As the 
disability ratings assigned are initial ratings, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as explained below.

Additionally, the appellant, on the June 1996 notice of 
disagreement with the rating assigned, indicated that he was 
unemployable due to his service connected PTSD.  The RO has 
not developed the issue of entitlement to benefits based on 
individual unemployability (TDIU).  This issue is not 
inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the propriety of the rating 
for PTSD has been obtained by the RO.

2.  From August 10, 1994, the veteran's PTSD has resulted in 
severe and no greater social and industrial impairment under 
the criteria in effect prior to November 7, 1996.  These 
criteria are for application based on the date of the claim 
in 1994.  These criteria are, in this case, more favorable to 
the veteran than the "new" criteria.

3.  The manifestations of the veteran's service connected 
PTSD do not result in symptoms such as gross impairment in 
thought processes, delusions, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relative, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for 
PTSD from August 10, 1994 under the criteria in effect prior 
to November 7, 1996 have been met; the veteran does not meet 
the criteria for a 100 percent rating under the old or 
revised regulations.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (as in effect prior and 
subsequent to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA treatment records from June 1994 show that the veteran was 
seen with temper control problems, suicidal thoughts, and 
depression.  He pointed a gun at his head several times since 
1991.  He was anxious and physically violent, he had struck 
his wife about a year ago, however, he had no homicidal 
thoughts, and no current suicidal plans.  He thought he would 
be better off dead.  He heard voices, especially when very 
depressed.  Sometimes they were garbled, other times they 
might tell him to kill himself, this was two to three times a 
month.  The voices bothered him and he felt like at some 
point he would have to obey the voice.  He had nightmares, 
and slept two to three hours a night.  He had flashbacks of 
his Persian Gulf experience.  He worked in a textile plant 
for about 10 years.  His performance was okay.  

In November 1994, the veteran was seen with essentially the 
same history.  He additionally reported frequent nonspecific 
homicidal ideas without intent.  About a month ago he threw a 
pipe at a person a work, but missed him.  This was the first 
time he threw that type of item, in the past he had thrown 
something like a cloth at someone.  He reported hearing 
voices twice a week for a few seconds saying to kill someone 
and then himself.  He felt no need to obey but the voices 
bothered him.  His wife hid his guns.  On examination, the 
veteran was neat with good eye contact.  His motor skills and 
speech were normal.  His affect was mildly anxious.  He was 
pleasant.  He was grossly oriented times three and intact 
cognitively.  The impression included PTSD and dysthymia.  

In December 1994, the veteran reported being a little calmer 
since a change in medication but still was depressed most of 
the time and had suicidal ideas a few times in the past 
month.  There was no plan or intent but he reported it was 
very possible he may do it later.  He reported he would be 
better off dead because of his mood changes.  He would stay 
irritable.  He reported occasional homicidal ideas toward the 
neighbors without intent.  He had severe PTSD symptoms, 
including nightmares at night with thrashing around and 
hitting his wife while he was asleep.  His work performance 
was not too good.  He slept three to four hours.  He still 
heard voices about twice a week for one to two minutes saying 
to kill himself or maybe just saying kill but does not say 
who.  He did not feel the need to obey the voice but says he 
fights it.  He reportedly thought the voice is real.  He had 
no visual hallucinations but had frequent flashbacks.  He 
thought anybody could be out to get him.  He worried about 
hurting his wife, when having a nightmare, or about hurting 
others.  He could not predict what he might do.  

On examination, the veteran was neat with good eye contact.  
Motor and speech were normal.  His affect had frequent 
inappropriate smiling.  He was a little anxious and dysphoric 
and pleasant.  He was grossly oriented times three and intact 
cognitively.  Hospitalization was strongly urged.  

On a VA hospital record from December 1994, it was noted that 
the veteran was admitted with a history of PTSD and 
depression.  He presented complaining of anger control 
problems.  The veteran reported that since he returned from 
service in Saudi Arabia, he had sleep disturbance, temper 
control problems, social withdrawal and nightmares related to 
his war experience.  He also complained of hearing voices on 
occasion, and he had thought about suicide, and had even 
placed a gun to his head, but had never attempted suicide.  

On examination, the veteran was well groomed and cooperative.  
His speech was normal.  He affect was inappropriately bright, 
but his mood was depressed.  His thoughts were goal directed.  
There were no delusions or paranoia.  He endorsed auditory 
hallucinations, but did not appear to be responding to them.  
He stated he did not have suicidal thoughts currently and he 
denied homicidal thoughts.  He was alert and oriented times 
three.  His memory was grossly intact, judgment was 
questionable, and insight was poor.  The veteran was admitted 
to the psychiatric ward on his outpatient medications.  
Essentially he did not appear any different throughout his 
hospitalization, however, by self-report, he stated he was no 
longer hearing voices and was not feeling depressed or angry.  
A meeting was held with the veteran and his spouse and it was 
recommended that they seek couples counseling after 
discharge.  Prognosis was good.

On a VA examination in January 1995, the veteran reported 
being seen at the VA Medical Center for treatment for anxiety 
and depression and was hospitalized the previous month.  He 
reported his symptoms as hearing voices telling him to do bad 
things, and violent behavior.  The veteran reported that 
medication he was prescribed helped but the symptoms 
continued.  The veteran reported that he had worked for a dye 
and finishing company for about 10 years and that his 
supervisors had been supportive but said that his behavior 
had at times been very irritable.  He reported that he had 
been able to work only part of the time since his release 
from the hospital last month.  On interview the veteran was 
dressed in causal clothing.  He appeared alert, tense, and 
pleasant.  Verbal productivity, orientation, memory, 
judgment, and insight appeared adequate. 

On a VA treatment record from January 1995, the veteran 
reported that he was now doing fairly well.  He was depressed 
only at times.  He was less irritable.  There was no recent 
violence or homicidal ideas.  He had suicidal ideation in 
passing only once since discharge.  There was no suicidal 
intent right now.  He had heard voices a couple of times 
since discharge and the voices implied he should kill 
himself.  He felt briefly that he needed to obey them.  He 
still thought the voices were real.  He felt paranoid 
occasionally.  His PTSD symptoms continued.  He was sleeping 
six hours a night.  He was doing better on the job and 
getting along better with his wife.  

On a VA psychological evaluation in February 1995, the 
veteran reported that he had a violent temper and he heard 
voices that told him to do violent things to people and 
himself and to kill himself.  He reported that he had 
attempted suicide, had recurrent nightmares, and had tried to 
kill his wife.  He reported that his current marriage was 
somewhat rocky because of his emotional status.  The veteran 
reported that he enjoyed fishing and bowling but rarely 
engaged in these activities.  He spent his free time working 
around the house.  He indicated that he was quite seclusive.  
He reported problems at work because he would get angry and 
he had frequent physical fights at work.  

Behavioral observations were that the veteran was alert and 
oriented.  He was somewhat hyperfidgety, restless, and 
agitated.  He appeared somewhat hypervigilant.  His attention 
and concentration were normal to borderline impaired.  His 
language was grossly normal.  His mood was cheerful and 
inappropriately bright.  His affect was labile and at times 
inappropriate to the context of the situation.  His thought 
processes were mildly loose, although primarily logical and 
coherent.  His thought content was appropriate.  He denied 
present hallucinations, stating that his auditory 
hallucinations were under control via his medication.  It was 
additionally noted that the veteran described a chronic 
history of auditory hallucinations, suicidal ideation, 
depression, anxiety, and poor anger control.  The impressions 
included schizoaffective disorder and unable to rule out PTSD 
but insufficient evidence to provide this diagnosis.

VA treatment records from later in January 1995 to October 
1996 show the veteran reported doing pretty well, with 
complaints of hearing voices, which was controlled on 
medication, though he still heard voices at times, which were 
vague sometimes and in January 1996, he reported voices about 
two to three times a week for the past month telling him to 
kill someone.  He did not feel a need to obey the voices, but 
they did bother him.  He did not drink alcohol or take drugs.  
His depression was less most of the time, he did not have 
suicidal ideation or homicidal ideation, no paranoia, and he 
was controlling his temper.  He had hypervigilance.  Without 
his medication he heard voices, felt suicidal, and was more 
violent.  His work was okay and he was doing okay with his 
wife.  He slept from three to six hours, which was enough.  
He had occasional nightmares and intrusive memories of the 
Persian Gulf war but tried hard to stay busy and thus avoid 
reminders.  On examinations the veteran was neat, and had 
good eye contact.  His affect was mildly tense, pleasant, 
constricted and not dysphoric.  He was grossly oriented times 
three and intact cognitively.  The impression included PTSD 
and dysthymia.

In February 1997, the veteran reported rough times since he 
was seen last as was usual this time of year, since the 
Persian Gulf war.  He had increased depression with 
occasional passing nonserious suicidal thought.  He had 
increased irritability without aggression or homicidal 
thoughts, and no paranoia.  The voices were more troublesome, 
and somewhat more frequent.  They still lasted a few seconds 
and have told him a couple of times lately to kill himself 
and also have said to hurt someone.  He knows the voices are 
not real; he did feel at the time that he hears them that 
they seem real and they bother him.  He had ongoing frequent 
intrusive memories of the Persian Gulf war and nightmares of 
war one to two times a week.  He slept four to five hours.  
He was doing okay with his wife and work was okay.  On 
examination, there was no change since the August 1996 
examination.  

Additional treatment records from April 1997 to December 1997 
show that the veteran had ongoing PTSD symptoms with mood up 
and down but mostly down.  He had suicidal ideation without 
intent.  He was irritable.  He was depressed.  In April 1997, 
he reported no aggression, homicidal ideas, or paranoia.  In 
July 1997, the veteran reported homicidal ideation, 
nonspecific at times, without intent.  In November 1997, he 
reported no homicidal ideas and that his temper was okay but 
once recently lost his temper.  He was paranoid at times.  He 
did not have paranoid delusions.  He heard voices once or 
twice a month to twice to four to five times a week, saying 
he should kill himself.  They would last for a few seconds up 
to one minute.  He has not felt the need to obey them.  He 
thought they could be real.  He had nightmares of war.  He 
tried very hard to avoid reminders of the Persian Gulf war.  
In April 1997, he was doing okay on the job despite his 
irritability there.  He reported job stress in July and 
August 1997.  

In October 1997, the veteran reported he lost his job about 
one month ago when the plant closed.  He was looking for 
work.  In November 1997, the veteran reported working part 
time in a factory, one to two days a week if called to come 
in.  He was doing fair to okay with his wife.  On 
examination, the veteran was neat with good eye contact.  He 
had a mild action tremor of the hands.  His speech was 
normal.  His affect was mildly tense and dysphoric.  He was 
pleasant.  He was constricted.  He was grossly oriented times 
three and intact cognitively.  

On a VA examination in September 1998, the veteran reported 
that since his return from the Persian Gulf, he had 
nightmares, intrusive memories, anhedonia, restrictive 
affect, morbid outlook, insomnia, mood lability, 
hypervigilance, hyperstartle response, and difficulty 
functioning.  He described severe irritability and temper 
outbursts with numerous people from his wife to fellow 
employees.  He had a number of physical fights and conflicts 
with family and co-workers.  He had become more isolative, 
more withdrawn, and more depressed over this time.  He 
further reported auditory hallucinations that at times told 
him to kill himself.  He has not acted on these voices.  He 
further described severe depressive symptoms since 1991 
including dysphoria, anhedonia, fatigue, poor concentration, 
decreased appetite, and strong suicidal thoughts.  He 
reported that he had not attempted suicide.  He did state 
that on numerous occasions he put a gun to his head but had 
never pulled the trigger.  He reported that he had 
substantial alcohol use particularly heavy a number of years 
ago.  He stated that for the last number of months, he had 
decreased his alcohol use and currently drank once per month.  
He was currently on medication and had some improvement.  He 
required hospitalization in 1994 for two weeks at the VA 
hospital.  He denied any remissions since then.  The veteran 
was employed at a dye textile plant for approximately 16 
years until it closed two years ago.  Since then he had four 
to five different jobs.  Usually these jobs only lasted 
between two to four weeks in duration.  He frequently would 
become very irritable, hostile, and would get into physical 
fights and lose the job.  His last job lasted four days and 
he was fired about three weeks ago.  He reported some 
difficulties in his social function.  His current marriage 
had lasted seven years so far.  He reported that he had very 
few friends, was very isolated, and would go out very little.  

On examination, the veteran was alert and oriented to person, 
place, time, and situation.  His speech was of normal rate 
and flow.  His affect was somewhat unusual in that although 
he was describing very sad events, he would frequently smile 
or laugh at times.  His thought process was linear and 
unimpaired.  He did report auditory hallucinations.  He also 
described chronic suicidal ideation but denied any suicidal 
or homicidal intent or plan currently.  His short term memory 
was intact to three out of three objects at 0 minutes and one 
out of three objects at two minutes.  Long term memory 
revealed the ability to recall presidents.  He spelled world 
backward with one error.  He was able to maintain personal 
hygiene.  There were no inappropriate behaviors during the 
examination except for the unusual affect.  There was no 
evidence of obsessive or ritualistic behavior.  There were no 
signs or symptoms of panic attacks.  There was marked 
evidence of depression and anxiety.  There was evidence by 
history of impaired impulse control which had negatively 
affected his motivation and mood.  He describes some sleep 
impairment with subsequent fatigue.  The diagnosis was PTSD 
chronic, moderate manifested by nightmares, intrusive 
memories, anhedonia, restrictive affect, morbid outlook, 
insomnia, mood lability, hypervigilance, and hyperstartle 
response.  The GAF for PTSD symptoms was 60.  He was also 
diagnosed with major depression, recurrent, severe, chronic, 
with psychotic features manifested by chronic insomnia, 
dysphoria, anhedonia, fatigue, decreased concentration, and 
suicidal ideation.  The GAF for depression was 50.  The 
findings were that the veteran displayed significant 
depressive and psychotic symptoms which were fairly severe.  
He also had some symptoms consistent with PTSD.  His major 
difficulty at this point was his severe depression with 
recurrent suicidal ideation.  This had been fairly 
incapacitating for him and had led to temper outbursts and 
problems at work and inability to maintain employment.  His 
social functioning was somewhat impaired as well as he was 
very isolated with a few friends.  Most of the factors 
appeared to be related to the depression and possibly PTSD.  

On a VA examination in February 1999, the veteran reported 
his chief complaint to be that he had a bad temper.  The 
veteran was currently on psychiatric medication.  He denied 
illicit drug use.  He stated that he rarely drank alcohol 
now, perhaps once every week or two.  He did state he was a 
heavy drinker until approximately two years ago and cut back 
on his own.  He reported his symptomatology since returning 
from the Persian Gulf as poor sleep and initial insomnia of 
two hours.  He stated that he awakened one night choking his 
wife.  He believed that he began to have rages over nothing.  
He related an incident of getting into a fight with an 
elderly neighbor and that he went after her with a hammer.  
He stated that he would have nightmares two to four nights a 
week related to his war experiences.  He relates constant 
anger and worsening depression.  He would have intrusive 
thoughts of the Persian Gulf.  He would have startle 
reactions and loud noises or shooting would disturb him and 
make him crouch.  He stated that his mood had been 
pervasively bad.  He stated that he did not care anymore 
whether he lived or died.  He had put a gun to his head 
several years ago but did not pull the trigger.  He often had 
suicidal thoughts and was afraid he may hurt himself someday.  
He tried to avoid people who talked about the war or crowds.  
Currently his appetite was good, but he felt his 
concentration was greatly impaired.  He heard a voice, which 
continued to this day but was somewhat diminished by the 
medications he was on.  He described this voice as a male 
voice, conversational, and would state things such as "just 
do away with them, then".  He related that this would occur 
several times per week.  He related panic attacks that 
occurred much less frequently, but they would be manifested 
by sudden onset of fear, sweating, tachycardia, and feeling 
irate and this would last about 30 minutes.  He stated that 
his current treatment had reduced his symptoms perhaps 30 to 
40 percent.  His hobbies included woodworking and bowling.  
He had few to no friends, and belonged to no civic, 
religious, or social groups.  

On examination, the veteran was pleasant and relatively 
unsophisticated.  He had trouble describing his thoughts, 
feelings, and images.  He denied current psychosis but did 
have a history of auditory hallucinations.  He denied current 
ideas of reference or paranoid delusions.  Thought processes 
were logical and coherent and goal directed.  Mood as 
described was depressed and affect was variable, sometimes 
being quite tense when discussing his Persian Gulf 
experiences.  He was not actively homicidal or suicidal 
today.  Cognitively, he was alert and oriented times four.  
Short term memory test revealed two of three objects after 
five minutes.  Long term memory was general intact.  
Immediate recall memory was deficient.  Fund of information 
appeared relatively poor.  He was unable to do serial sevens 
or serials threes with any speed and could not spell the word 
world backwards.  He was able to abstract with a simple but 
not a more complex proverb.  There was no evidence of 
obsessive compulsive rituals and he was able to follow 
complex directions.  Formal judgment appeared intact, and 
insight was fair.  The assessment was PTSD and major 
depression with psychotic features, partial remission.  The 
GAF was 60 to 65 currently.  It was indicated that the major 
depression was probably in response to his PTSD symptoms.  

VA treatment records dating from February 1998 to February 
2000 show that in February 1998, the veteran reported this 
was a hard time of the year as it was the anniversary of 
wartime trauma but he felt he was coping okay.  He had 
nightmares and intrusive war memories.  His mood was low with 
occasional suicidal ideas without intent.  He was irritable 
but with no recent aggression.  He had homicidal ideas, 
nonspecific at times without intent.  He had paranoia at 
times.  He heard voices saying kill himself about every two 
to three weeks, sometimes he had the feeling he should obey 
but he did not act on the voices.  He slept three to four 
hours.  He was working about two days a week and it was 
stressful.  The mental status examination was the same as 
when he was seen the previous December.  

In May 1998, the veteran reported he was calmer since his 
medication was increased.  He had not lost his temper since.  
His mood was fair.  He had suicidal ideation only one to two 
times since seen last and this was after hearing a voice 
saying to kill himself.  He had heard such command only one 
to two times since he was seen last.  He did not have 
suicidal intent.  He denied homicidal ideas.  Voices were not 
really less but he felt he could shut them of better.  He 
heard them three to four times a week and mostly recently 
they told him to kill someone.  He denied feeling that he 
needed to obey them.  He was working around people he 
distrusted but had no interaction with them.  At times he 
felt someone wanted to kill him but was not feeling that way 
today.  His PTSD symptoms had not changed.  He had nightmares 
of war several night a week and intrusive memories every day.  
He worked two to three days a week.  On examination, the 
veteran was less tense and dysphoric than when seen in April.  
He still appeared to try to over control expressions of 
emotion.  There was slight action tremor of hands.  

Treatment records from July 1998 to June 1999 show similar 
symptomatology for the veteran.  In July 1998 he reported 
losing his temper several times at work and home and worried 
about getting violent especially at home.  He was working one 
to two days a week, he had an erratic schedule, he would go 
in when called.  He did not know his schedule in advance.  In 
August 1998, the veteran reported being somewhat less 
irritable.  He reported working part time and functioning 
okay on the job.  In September 1998, the veteran reported 
increased irritability at home.  He reported hearing the 
voices less, maybe three times in the past month, but they 
had been more intense.  The veteran reported driving okay but 
his spouse said he had been weaving lately on the road.  She 
also had notice that while he was driving, he seemed to be 
talking to himself and gesturing to someone.  This had been 
happening often for the last few months.  The veteran is not 
aware of having been doing this.  He was still working two to 
three days a week.  It was noted that it was not certain that 
medication was the cause for his difficulty driving, it was 
suspected that he was distracted by inner thoughts, but could 
not rule out side effects of medication.  The veteran was 
advised not to drive.  

In October 1998, the veteran reported the voices happened 
less lately but he was having more violent thoughts.  
However, he had not been aggressive and he denied any recent 
homicidal ideas.  In December 1998, the veteran reported his 
temper was in better control lately.  In March 1999, the 
veteran reported he was doing fairly well.  His mood was low 
but no recent suicidal ideation.  His temper was in fairly 
good control except once since he was last seen he did lose 
his temper with a supervisor but did not get aggressive.  In 
May 1999, the veteran reported doing fair.  He admitted 
depression often, although not every day.  He had been close 
to temper loss at work twice since last seen.  He was 
irritable at home some.  There was no aggression.  The 
veteran admitted to occasionally noticing that his lips 
seemed to move without him being aware of doing so, his 
spouse might say something about it but it did not bother 
him.  It was noted that the veteran was able to hide emotion 
and he tended to minimize his symptoms but his symptoms were 
serious and potentially dangerous.  He was to continue on the 
same medication.

In June 1999 the veteran was seen and reported doing fair.  
He had depression and suicidal ideation one to two times 
since he was last seen, although not of serious nature.  He 
still heard voices telling him to kill himself and to kill 
others, this had happened maybe 5 times since he was seen 
last.  He did not feel the need to obey, but he admitted that 
the thought the voices could be real.  The voices could last 
up to a few minutes.  He denied suicidal plan or intent.  He 
continued to be irritable, especially at work.  He denied 
recent aggression or homicidal ideas.  He was paranoid at 
times.  He had nightmares of war more frequently lately.  He 
had ongoing daily intrusive memories of war.  He slept about 
three hours.  He was doing fair with his wife.  On 
examination, compared to that of April 1998, the veteran was 
mildly tense and dysphoric but as usual the veteran showed 
little emotion.  There was a slight action tremor of fingers.  
It was also noted that the veteran might have tardive 
dyskinesia.  The examiner commented that the veteran's 
depressive symptoms and psychotic features stemmed directly 
from traumatic experiences in the Persian Gulf war as did his 
PTSD symptoms.  His psychiatric symptoms were extremely 
severe and they were a consequence directly of his military 
service.  In fact, he was barely coping with part-time 
employment.  His psychiatric symptoms were such that it was 
highly unlikely that he could cope with full-time employment.  

Additional treatment records through February 2000 showed 
essentially similar complaints and symptomatology.  

On a VA examination in August 2001, it was noted that the 
veteran had been seen by the examiner in February 1999 and 
the examination report was taken from that previous 
evaluation with the exception of updated symptomatology.  The 
veteran's symptomatology was suicidal thoughts about once a 
week and he was afraid he might hurt himself someday.  He 
reported that his appetite was good but he felt his 
concentration was greatly impaired.  He heard voices although 
this was somewhat diminished by medication.  The voice would 
tell him to do away with people.  He reported panic attacks 
stating that they occurred several times per week and lasted 
about 30 minutes.  He felt that his symptoms were relatively 
unchanged since he was last seen.  On examination, the 
veteran appeared his stated age.  His thought processes were 
logical and coherent although the veteran was noted to have 
slow cognition.  His speech was normal in tone and volume.  
He was a relatively unsophisticated individual.  His mood was 
described as depressed and his affect was variable and not 
inappropriate.  There was no current evidence of psychosis 
other than the fact that he related hearing voices.  He 
appeared to be able to attend to the conversation and was not 
responding to external stimuli.  He was not currently 
suicidal.  

Cognitively, he was alert and oriented times four.  Immediate 
recall memory was four numbers forward and three numbers in 
reverse and he remembered one of three objects after five 
minutes.  He as able to recall three of the last four 
presidents.  He was unable to do serial sevens or serial 
threes but could spell the word world forward and backward.  
He was unable to abstract with a simple or a more complex 
proverb.  Formal judgment was intact and insight was fair to 
poor.  The assessment was PTSD, major depression with 
psychotic features, partial remission.  The veteran's GAF was 
50, indicating a moderately severe PTSD.  It was considered 
impossible to distinguish symptoms of depression completely 
from those of PTSD as mood disorders were part of PTSD.  
Either way, the two conditions were interconnected.  The 
veteran did however, have or reported nightmares routinely, 
intrusive thoughts, and symbolic reminders of the war which 
brought back memories.  All of these symptoms were not 
characteristic of a psychotic depression.  The veteran's PTSD 
greatly affected his ability to establish and maintain 
effective and favorable relationships with people as 
indicated by his almost isolation.  The PTSD significantly 
resulted in industrial impairment as indicated by his general 
inability to hold down a job since returning from the Persian 
Gulf war.  The veteran had occupational and social impairment 
with deficiencies in most areas which was more likely due to 
his PTSD. 

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for increased rating for PTSD.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed, VA treatment records have been 
obtained, examinations have been provided, and there has been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran that 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The appellant and his representative through 
letters and statements of the case with supplements thereto, 
have been notified as to evidence and information necessary 
to substantiate the claim.  There is no evidence that there 
are additional records that could be obtained, nor is there 
evidence that the administration of another examination is 
necessary.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves ratings assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

The veteran is service connected for PTSD, with an evaluation 
of 10 percent assigned effective from August 10, 1994, the 
date the claim for service connection was filed, and an 
evaluation of 50 percent assigned effective from June 16, 
1999, under Diagnostic Code (DC) 9411 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  The regulations 
pertaining to rating psychiatric disabilities were revised 
effective November 7, 1996.  The Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 10 
percent evaluation required less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995). 

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms used under the old criteria in rating 
psychiatric disabilities such as PTSD were "quantitative" 
in character.  The Board was invited to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for it 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2001) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.                 
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The record supports a rating of 70 percent under the old 
criteria for evaluating psychiatric disorders from August 10, 
1994.  The evidence shows that the veteran demonstrates a 
severe level of PTSD equating to severe social and industrial 
impairment.  These criteria, in this case, are more favorable 
to the veteran than the new criteria.  Both criteria are for 
application as the claim has been ongoing since 1994.

The evidence shows that the veteran's overall symptomatology 
related to his PTSD since 1994 includes nightmares, 
flashbacks, intrusive thoughts, major depression, 
irritability, chronic suicidal ideation, but with no evidence 
of intent or plan, occasional homicidal ideation, with no 
intent or plan, irritability, loss of temper control, 
insomnia, paranoia, anxiety, and social isolation.  At times 
the veteran has had problems driving unnoticed by him but 
observed by his spouse.  The veteran also reports auditory 
hallucinations that tell him to kill himself or others.  

On examinations, the veteran is grossly oriented, with 
inappropriate affect, motor skills and speech are normal, he 
is neat and pleasant, and thoughts are goal directed.  He is 
cognitively intact.  There are no delusions or visual 
hallucinations.  Judgment is intact and insight is fair.

The veteran worked with some regularity until approximately 
1997, when his employment closed and worked part time at 
various jobs subsequently.  During this time, however, there 
were episodes of severe symptoms noted.  He reported 
situations at work where he would become irritable.  He 
reported being unable to maintain a job subsequently due to 
his irritability and hostility; however, he consistently 
reported working part time and that his schedule was 
determined by his employer.  On examination in September 
1998, the examiner stated that factors related to the 
veteran's depression and also possibly to the PTSD were 
incapacitating for the veteran and led to inability to 
maintain employment.  However, on examination in August 2001, 
it was indicated that the veteran had occupational and social 
impairment with deficiencies in most areas rather than total 
occupational and social impairment.

He was hospitalized for his PTSD and major depression 
symptomatology in December 1994.  On examination reports, it 
has been noted that the veteran's depressive symptomatology 
is part of his PTSD and cannot be disassociated from it.  
Therefore, all of the veteran's symptomatology is taken into 
account in evaluating the service connected PTSD.  On 
examinations during the time period at issue the veteran's 
GAF ranged from 50 to 60-65.

The criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 
61 and 70 contemplates some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score between 51 and 60 contemplates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Taken as a whole, the evidence demonstrates that the veteran 
has difficulty working, due to his PTSD.  As to social 
impairment, under the old regulations, social impairment was 
important only insofar as it impacted on industrial 
impairment.  Thus, severe industrial impairment but no 
greater has been demonstrated.  While there is some evidence 
regarding the inability to work, the veteran has worked, at 
least part-time, and further his GAF has not been lower than 
50.  In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 70 percent, but no higher, under the 
old criteria for rating psychiatric disorders is warranted; 
and the veteran does not meet the requirements for a rating 
in excess of 70 percent under the revised regulations, as the 
medical evidence shows that the veteran does not have 
delusions and he is oriented to person, place, and time.  
Suicidal ideation has been noted but with no intent or plan.  
There appears to be only minimal impairment in thought 
processes or in ability to communicate.  While the veteran 
has persistent auditory hallucinations he has not 
demonstrated a need to act on the voices.  Thus, the entirety 
of the veteran's symptoms is more akin to the criteria for a 
70 percent evaluation than the higher evaluation. 

Therefore, an evaluation of 70 percent but no higher is 
warranted for the veteran's service connected PTSD from 
August 10, 1994.


ORDER

Entitlement to a 70 percent rating, but no more, for PTSD is 
granted from August 10, 1994, subject to the law and 
regulations pertaining to the payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

